DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-21, 25, 27-28 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2015/0340578).
Regarding claim 18, Tamaki et al. teach a device in Figs. 1A and 1B, a semiconductor component (light emitting device; Abstract) comprising: a semiconductor chip (5; Figs. 1A and 1B; [0142]) comprising a semiconductor body (nitride semiconductor laminate; [0142]) and a first and a second connection contact (positive and negative electrodes; [0142]), wherein the first and the second connection contacts (positive and negative electrodes) are provided to electrically contact the semiconductor body (these electrodes are on the surface of the nitride semiconductor laminate; [0142]), a carrier (4; Figs. 1A and 1B, [0142]]) on which the semiconductor chip (5) is arranged, the carrier (4) comprising: a base body (2; Figs. 1A and 1B, [0137]) comprising a chip mounting surface (the top horizontal surface of 2 in Fig. 1B) and a connection surface (the bottom horizontal surface of 2 in Fig. 1B) opposite the chip mounting surface (the top horizontal surface of 2 in Fig. 1B) and at least one side surface (the leftmost and the rightmost vertical side walls of 2 in Fig. 1B), that connects the chip mounting surface (the top horizontal surface of 2 in Fig. 1B) to the connection surface (the bottom horizontal surface of 2 in Fig. 1B), and further containing a radiation-transmissive base material (glass; [0043]), a first electrically conductive contact layer (the left portion of 3 in Fig. 1B; [0142]) electrically conductively connected to the first connection contact (one of the positive and negative electrodes of 5 connected to the left 3 in Fig. 1B; [0142]), and a second electrically conductive contact layer (the right portion of 3 in Fig. 1B; [0142]) electrically conductively connected to the second connection contact (one of the positive and negative electrodes of 5 connected to the right 3 in Fig. 1B; [0142]), wherein the first and the second electrically conductive contact layers (the left and right portions of 3 in Fig. 1B) are applied to the base body (2) and each of the first and the second electrically conductive 
However, the device of Fig. Figs. 1A and 1B differs from the claimed invention by not showing a cover element is arranged downstream of the carrier and the semiconductor chip in lateral directions, wherein the lateral directions are parallel to the chip mounting surface.  
Fig. 5C of Tamaki et al. shows a cover element (10, 7 and 75; Fig. 5C, [0135, 0137, 0135]) is arranged downstream of the carrier (4) and the semiconductor chip (5) in lateral directions (the horizontal direction in Fig. 5C), wherein the lateral directions (the horizontal direction in Fig. 5C) are parallel to the chip mounting surface (the top horizontal surface of 2 in Fig. 1B, i.e. a portion of the top horizontal surface of 4 in Fig. 5C).
It would have been obvious to have the cover element of Fig. 5C replacing the cover element in Figs. 1A and 1B of Tamaki et al., because the cover element of Fig. 5C can provide a structure for backlight applications ([0135]).
Regarding claim 19, Tamaki et al. teach the semiconductor component according to claim 18, wherein the second partial regions (the vertical portion) of the first and second electrically conductive contact layers (the left portion of 3 and the right portion of 3) are 
Regarding claim 20, Tamaki et al. teach the semiconductor component according to claim 18, wherein the first partial regions (the top horizontal portion) of the first and second electrically conductive contact layers (the left portion of 3 and the right portion of 3) together cover at least 50% and less than 100% of the chip mounting surface (about 75% the top horizontal surface of 2 in Fig. 1C).
Regarding claim 21, Tamaki et al. teach the third partial regions (the bottom horizontal portion) of the first and second electrically conductive contact layers (the left portion of 3 and the right portion of 3), the connection surface (the bottom horizontal surface of 2 in Fig. 1B).
Tamaki et al. do not teach the third partial regions of the first and second electrically conductive contact layers together cover at least 50% and less than 100% of the connection surface.
Parameters such as the percent coverage of the connection surface by the contact layers in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve enough area for external connections ([0139]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the percent coverage of the connection surface by the contact layers within the range as claimed in order to achieve enough area for external connections ([0139]).
Regarding claim 25
Regarding claim 27, Tamaki et al. teach the semiconductor component according to claim 18, wherein the base body (2) and the cover element (10, 7 and 75) each contain or consist of at least one of glass and plastic (2 of base material and 7 of sealing member can be glass; [0137, 0043,0141,0091]).
Regarding claim 28, Tamaki et al. teach the semiconductor component according to claim 18, wherein the semiconductor chip (5) and the carrier (4) are arranged within the cover element (10, 7 and 75; see Fig IB).
Regarding claim 35, Tamaki et al. teach the semiconductor component according to claim 18, wherein the cover element (10, 7 and 75) hermetically encapsulates the semiconductor chip (5; see Figs. 1A-1C, the chip 5 is completely sealed from the air outside by 10 and 7).
Regarding claim 36, Tamaki et al. teach the semiconductor component according to claim 18, wherein the cover element (10, 7 and 75) protrudes the semiconductor chip (5) in a vertical direction (the vertical direction in Fig. 5C), and the vertical direction (the vertical direction in Fig. 5C) is perpendicular to the chip mounting surface (the top horizontal surface of 2 in Fig. 1B, i.e. the top horizontal surface of 4 in Fig. 5C).

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive.
On pages 6-7 of Applicant’s Response, Applicant argues that the light guide plate 75 of Fig. 5C of Tamaki et al. is not arranged downstream of the carrier and the semiconductor chip in the lateral directions.
The Examiner respectfully disagrees with Applicant’s argument, because “Fig. 5C of Tamaki et al. shows a cover element (10, 7 and 75; Fig. 5C, [0135, 0137, 0135]) is arranged downstream of the carrier (4) and the semiconductor chip (5) in lateral directions (the horizontal direction in Fig. 5C)” as disclosed in the office action above.  The elements of 10, 7 and 75 form a continuous cover element, with portions of 75 extending over the carrier 4 and the semiconductor chip 5 in the lateral directions, i.e. the horizontal direction in Fig. 5C.  Thus Fig. 5C of Tamaki et al. teaches the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung (US 2017/0317249 A1) teaches a light-emitting diode package having a cover element (135/136).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        10/22/2021